Citation Nr: 0831273	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-39 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than February 8, 
2000, for the grant of service connection for irritable bowel 
syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971, from June 1972 to March 1981, and from March 
1984 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to an earlier effective date for the grant of 
service connection for irritable bowel syndrome.  A notice of 
disagreement was filed in April 2005, a statement of the case 
was issued in November 2005, and a substantive appeal was 
received in December 2005.


FINDINGS OF FACT

1.  A claim of service connection for bowel disorder due to 
undiagnosed illness was received on November 26, 1997.  

2.  The veteran's claim of service connection for bowel 
disorder due to undiagnosed illness was denied in a March 
1998 rating decision.  

2.  New and material evidence, specifically November 1998 VA 
examination findings, received in the year prior to the 
expiration of the appeal period was not duly considered by 
the RO in readjudicating the veteran's claim.


CONCLUSION OF LAW

An effective date of November 26, 1997, for the grant of 
service connection for irritable bowel syndrome is warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran on the underlying issue of entitlement 
to service connection for irritable bowel syndrome in a 
letter dated in November 2003.  A December 2003 rating 
decision granted service connection, and as will be discussed 
in detail below, a December 2004 rating decision assigned an 
effective date of February 8, 2000, to the grant of service 
connection.  Perhaps it can be argued that the issue in this 
case (entitlement to an earlier effective date) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in November 2003) and that another 
VCAA notice was therefore not required.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  At any rate, in February 2005, the RO 
issued a VCAA letter specifically pertaining to the claim for 
an earlier effective date.  There was therefore no prejudice 
to the veteran.  It appears that the Court has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  

VA has fulfilled its duty to notify the veteran in this case.  
In the February 2005 letter, the RO informed the veteran of 
the applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
his claim for an earlier effective date, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In these documents, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has generally 
advised the veteran to submit any evidence in support of his 
claim which he had in his possession, and that they would 
assist him in obtaining any evidence he was not able to 
obtain on his own.  Id.; but see VA O.G.C. Prec. Op. No. 1-
2004 (Feb. 24, 2004).  The veteran has not indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Procedural & Factual Background

On April 29, 1997, the veteran filed a claim of service 
connection for undiagnosed conditions due to service in the 
Gulf War Region.  In September 1997, the RO completed a VA 
Form 21-6789, Deferred Rating Decision, indicating that a 
development letter was issued to the veteran requesting that 
he specify his claimed undiagnosed conditions as a result of 
his Persian Gulf War experiences.  On November 26, 1997, the 
RO received correspondence from the veteran indicating that 
he was claiming among other conditions, constipation or 
diarrhea, and no regular bowel movement.

In January 1998, the veteran underwent a VA gastrointestinal 
examination.  He complained of recurrent problems with 
stomach, bowel, and digestive problems.  He reported symptoms 
of sour burning acid regurgitation, intermittent diarrhea, 
and occasional constipation.  Upon physical examination, 
lactose testing; an upper GI and small bowel x-ray; an 
ultrasound of the liver, gallbladder, and pancreas; and, 
barium edema, the examiner's impressions were chronic 
gastroesophageal reflux symptomatic; episodes of nausea, 
bloating, cramps, nonproductive vomiting, diarrhea, 
flatulence suggestive of lactose intolerance; and, 
diverticulosis of the colon.  

In a March 1998 rating decision, the RO denied entitlement to 
service connection for a bowel disorder as due to an 
undiagnosed illness on the basis that the January 1998 VA 
examination did not reflect a diagnosis of a chronic 
digestive system condition, and that the symptoms related to 
the bowel were not due to an undiagnosed illness as they were 
shown to be due to diagnoses of gastroesophageal reflux, 
diverticulosis, and lactose intolerance.  

On August 5, 1998, the veteran filed an informal claim for 
disabilities stemming from Parsonage-Turner Syndrome.  He 
claimed Parsonage-Turner disease and related disabilities of 
"chronic obstructive airway due to hemidiaphragmatic 
paralysis; bowel and bladder disorder; bilateral brachial 
plexus; lower extremities, and lactose intolerance diagnosed 
on active military duty as gastroenteritis and acid reflux."  
On such informal claim submission, either the RO or the 
veteran's representative handwrote "appeal" next to chronic 
obstructive airway; bowel and bladder disorder; and, 
bilateral brachial plexus, and handwrote "new" next to 
lower extremities; and, lactose intolerance.  

The Board notes for the record that a statement of the case 
had been issued in July 1998, which contained 31 issues, 
including evaluation of residual brachial plexus injury, 
right shoulder, rated 20 percent disabling, and entitlement 
to service connection for allergic asthma (also claimed as 
obstructive airway disease).  The statement of the case, 
however, did not reference an issue pertaining to bowel or 
bladder disorders, and as of August 1998, the evidence of 
record does not reflect that the RO had not received a notice 
of disagreement with the March 1998 rating decision.  

On November 24, 1998, the veteran underwent a VA examination.  
He complained of chronic diarrhea and lactose intolerance.  
He reported that prior to going on a special diet, he was 
having many bowel movements a day, but they had now reduced 
to 3 or 4 per day.  The examiner noted that the prior 
examination had only found lactose intolerance, and that 
"[t]his has been a puzzle to appropriate specialist and 
Persian Gulf War Examiner."  The examiner diagnosed chronic 
diarrhea, for the most part unexplained.  He noted that the 
veteran had improved by following a diet which included 
recognition of his apparently proven lactose intolerance.

In a July 1999 rating decision, the RO granted entitlement to 
service connection for Parsonage-Turner syndrome with 
cervical radiculopathy to bilateral upper extremities; and 
also granted entitlement to service connection for asthma and 
bronchitis which constituted a full grant of the benefit 
previously sought on appeal.  The RO denied entitlement to 
service connection for lactose intolerance, but did not 
address the claimed bowel or bladder disorders.  

In February 2000, the veteran underwent a VA examination to 
assess his claimed lactose intolerance.  Upon physical 
examination, the examiner opined that the veteran has a 
pattern of bowel problems even when he stayed within his 
imposed dietary limits  He indicated that with the veteran's 
past otherwise negative evaluations, this would be quite 
compatible with irritable colon syndrome.

In a June 2001 Board decision, the veteran's claims of 
entitlement to service connection for lactose intolerance and 
entitlement to an automobile allowance or adaptive equipment 
were denied.  In the Introduction of such decision, the Board 
stated that the February 2000 VA examination raised a claim 
of service connection for irritable bowel syndrome, and such 
issue was referred to the RO for appropriate action.

In November 2003, the veteran underwent a VA examination to 
address his irritable bowel syndrome claimed as due to 
undiagnosed illness.  Upon physical examination, the examiner 
diagnosed diabetic gastroparesis compounded by the veteran's 
lactose intolerance.  The examiner opined that the veteran's 
bouts of constipation were a result of the disorder 
gastric/gastrointestinal peristalsis, and that his symptoms 
did not support the diagnosis of irritable bowel syndrome in 
light of his lactose intolerance as well as his diabetes 
mellitus diagnosis and complications.

In a December 2003 rating decision, the RO granted service 
connection for diabetic gastroparesis (claimed as irritable 
bowel syndrome due to undiagnosed illness), and assigned a 10 
percent disability rating, effective May 8, 2001.  The RO 
determined that the veteran's diabetic gastroparesis was due 
to his diabetes mellitus, and that the effective date 
corresponded to the date in which diabetes mellitus was 
established as service-connected due to herbicide exposure in 
Vietnam.  See 38 C.F.R. § 3.816.  The veteran submitted 
additional evidence pertaining to his diabetic gastroparesis, 
and a January 2004 rating decision continued the 10 percent 
evaluation.  

In March 2004, the veteran underwent another VA examination 
to evaluate his diabetic gastroparesis.  The examiner noted 
that diabetes mellitus, type II, was diagnosed in May 2001, 
and the examiner noted that the veteran's gastrointestinal 
symptoms had been present, by history since 1991 in service.  
He indicated that the only symptoms associated with the 
veteran's gastrointestinal disorder which might have changed 
due to his diabetes were increased nausea with occasional 
vomiting.  Based on the symptomatology described and physical 
examination, the examiner opined that the veteran's 
gastrointestinal symptoms consisting of nausea, vomiting, 
sensation of hyperactive bowel, constipation, and diarrhea 
were all suggestive of irritable bowel syndrome and were 
present long before he developed diabetes mellitus.  

In a May 2004 rating decision, the RO evaluated irritable 
bowel syndrome due to undiagnosed illness (previously 
evaluated as diabetic gastroparesis) as 10 percent disabling.  
In a December 2004 rating decision, the RO assigned an 
effective date of February 8, 2000, for the grant of service 
connection for irritable bowel syndrome due to undiagnosed 
illness, and assigned a 30 percent evaluation.  Such 
effective date was based on the Board's finding that the 
February 8, 2000 VA examination constituted a claim for 
compensation.

Laws & Regulations 

The effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b)(2).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 C.F.R. 
§ 3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause 
of general applicability and mandates that a claim must be 
filed in order for any type of benefit to accrue or be 
paid."  Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

Analysis

Upon review of the procedural and medical evidence of record, 
the Board finds that an effective date of November 26, 1997, 
is warranted for the grant of entitlement to service 
connection for irritable bowel syndrome.  As discussed 
hereinabove, upon receipt of the veteran's November 26, 1997, 
submission which clarified that he was seeking entitlement to 
service connection for a bowel disability due to undiagnosed 
illness, the veteran underwent a VA examination in January 
1998.  The veteran complained of bowel and digestive 
problems, including diarrhea and constipation but the 
examiner related such problems to his lactose intolerance and 
did not diagnose a chronic bowel disability.  On such basis, 
the veteran's claim for a bowel disorder due to an 
undiagnosed illness was denied by the RO in March 1998.  

Thereafter, in November 1998, the veteran underwent another 
VA examination, and while the examiner acknowledged that the 
veteran's bowel symptoms were attributed to his lactose 
intolerance, he noted that the veteran had chronic diarrhea 
which was for the most part unexplained.  New and material 
evidence received prior to the expiration of the appeal 
period will be considered as having been filed in connection 
with the claim which was pending at the beginning of the 
appeal period.  38 C.F.R. § 3.156(b).  Likewise, for new and 
material evidence received within the appeal period, the 
effective date will be as though the former decision had not 
been rendered.  38 C.F.R. § 3.400(q)(1).  The November 1998 
VA examination findings of chronic diarrhea, received within 
one year of the March 1998 adjudication, was in the 
constructive possession of VA.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  But despite receipt of such examination 
findings noting chronic diarrhea, which constitutes new and 
material evidence as the basis of the denial had been a 
finding of no chronic disability, the RO did not readjudicate 
the veteran's claim of a bowel disorder due to an undiagnosed 
illness.  

Moreover, even prior to receipt of such examination findings, 
the veteran had claimed bowel disability as a result of 
Parsonage-Turner Syndrome.  As the veteran's claim of bowel 
and bladder disorders was not specifically addressed in the 
July 1999 rating decision, the Board could view this claim as 
deemed denied at that time.  See Deshotel v. Nicholson, 457 
F.3d 1258 (Fed. Cir. 2006) (If the record shows the existence 
of an unadjudicated claim, raised along with an adjudicated 
claim, and the RO's decision acts (favorably or unfavorably) 
on one of the claims but fails to specifically address the 
other claim, the second claim is deemed denied, and the 
appeal period begins to run.).  If a timely appeal is not 
filed, the veteran's only recourse is to file a CUE claim.  
Id.; Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  
But the adjudication, or lack of adjudication, of such issue 
is complicated by the fact that either the RO or the 
veteran's representative erroneously believed that such issue 
was already in appellate status, per the notation of 
"appeal" on the informal claim next to bowel and bladder 
disorder; but a statement of the case was never issued with 
regard to such issue.  As detailed, the RO did not address 
the bowel claim again until after the Board referred such 
issue in the introductory paragraph of its June 2001 
decision.

While the March 1998 rating decision effectively denied the 
November 1997 claim for a bowel disability due to undiagnosed 
illness, objective findings in the January and November 1998 
VA examination reports were consistent with later VA 
examination findings (February 2000 VA examination report, 
March 2004 VA examination report) that the veteran has a 
chronic bowel disorder that is not due to a diagnosed 
condition.  In light of the muddled procedural history as 
discussed hereinabove, specifically the failure of the RO to 
consider the November 1998 VA examination findings and the 
failure to adjudicate the August 1998 claim, and in 
consideration of the fact that VA examination reports 
confirmed that the veteran has a chronic bowel disorder due 
to undiagnosed illness (the basis of his original claim) the 
Board finds that a November 26, 1997, effective date is 
warranted for the grant of service connection for irritable 
bowel syndrome.  

The Board finds, however, that an effective date prior to 
November 26, 1997, is not warranted.  The April 29, 1997, 
submission cannot be viewed as a claim of service connection 
for a bowel disorder, as the veteran and his representative 
did not identify the benefit being sought in such submission.  
An informal claim must identify the benefit sought, and the 
reading of the April 29, 1997 submission for "undiagnosed 
illness"  cannot be read as a claim of service connection 
for bowel disorder due to undiagnosed illness.  38 C.F.R. § 
3.155(a).  The term "undiagnosed illness" is ambiguous, and 
VA cannot be required to speculate on the undiagnosed illness 
the veteran was claiming at that time.  See Brannon, 12 Vet. 
App. at 35.

The veteran has also requested that VA infer a claim for 
benefits during his period of active service when he 
experienced intestinal symptomatology.  Upon separation from 
service the earliest effective date assignable is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service.  38 C.F.R. § 3.400(b)(2) (emphasis added).

Prior to November 26, 1997, there is no documentation of 
record reflecting that the veteran sought compensation for an 
intestinal disability.  Simply voicing complaints in service 
medical records, or post-service medical records, does not 
amount to a claim for benefits; the veteran must identify in 
some fashion that he is seeking compensation for a 
disability.  The mere presence of medical evidence of a 
disability does not show an intent on the veteran's part to 
seek service connection and therefore does not constitute a 
claim; rather, the veteran must assert a claim either 
expressly or impliedly.  Again, VA is not required to conjure 
up issues not raised by the claimant.  See Brannon, 12 Vet. 
App. at 35.  It appears that the Board in June 2001 may have 
liberally construed the February 2000 VA examination findings 
of irritable colon syndrome as a claim of service connection 
only because the claim for a bowel disorder had previously 
been adjudicated and denied by VA.  But there is no otherwise 
no support for a finding that a claim for compensation for 
bowel disorder was received prior to November 26, 1997.

ORDER

An effective date of November 26, 1997, is warranted for the 
grant of service connection for irritable bowel syndrome.  To 
this extent, the appeal is granted, subject to law and 
regulations governing the award of VA monetary benefits.



____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


